Title: To George Washington from the Pennsylvania Supreme Executive Council, 7 August 1780
From: Pennsylvania Supreme Executive Council
To: Washington, George


					
						Sir
						In Council Philadelphia August 7th 1780
					
					Your favour of the Thirtieth Ultimo signifying you[r] intentions to call the German Regiment from the Frontiers of this state has been duly received. As your Excellency is the best Judge, and has an undoubted right to direct the operations of every branch of the American Army, to that point where you shall deem them most usefull, it is our duty to acquiesce in this measure and tho it probably may at first be distressing to the inhabitants, we shall endeavour to reconcile them to it, as a necessary and proper, tho an unexpected event.
					We esteem it a very great misfortune that our earnest and unremitted endeavours to fill up the Line of this state, and answer your Excellencys expectation have not been more deserving your approbation—we are still industriously persevering to call in from the distant Counties and elsewhere, Men for this purpose. The most remote parts will in a little time, we trust, send forward Men to the Army, they are directed, enjoined, and encouraged so to do, and in all events, however our well meant designs, and real exertions may not be sufficiently known, or properly understood, we are conscious of having done every thing in our power to promote the Interest of our Country, and if a due estimate was made of the Men furnished by this state from the Beginning of the

War to this time we flatter ourselves few states in the Union will appear more meritorious. In attention to our Officers and Men, to make them easy, comfortable, and of reputable appearance—in supplying the great departments of the Army, and in filling the Loan Offices no state can pretend a Competition with this.
					We do not make these comparisons as blaming others they have doubtless done to the utmost of their abilities, but we think it our duty to guard against the suggestions of error, which seems likely to lead to consequences very injurious to the Common cause. Our Union hitherto has been our strength, and should we from any unfortunate Constructions of each others Conduct, fall into unkind and uncharitable conclusions, it may tend to discourage the willing and active, distress the timid, and give hope to our enemies.
					Could we lay a true and compleat state of the exertions of Pennsylvania before your Excellency, we should have nothing to apprehend—but we are perswaded you are too Just, to permit impressions to be made from vague and partial Representations. I am with the greatest respect and regard Your Excellencys most obedient and very humble servant
					
						Jos: Reed President
					
				